Citation Nr: 1034687	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-06 684	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana



THE ISSUE

Entitlement to service connection for ankylosing spondylitis, to 
include as secondary to service-connected malaria.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on appeal.  

In September 2009, the Veteran presented testimony at a hearing 
conducted at the Indianapolis RO before a hearing officer.  A 
transcript of this hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has ankylosing spondylitis that is 
related to his military service.  He also asserts that his 
disability is related to his service-connected malaria.

During his September 2009 hearing, the Veteran testified that he 
began experiencing stiffness in his back right around the time of 
his separation from service in February 1969 and that it began 
hurting more on his drive down to Florida for his honeymoon in 
May 1969.  The Veteran testified that he saw a doctor in 1969 who 
gave him muscle relaxers and a spinal roll.  He added that he has 
gone to this same physician for the past 40 years for the same 
condition.

The Veteran's service treatment records indicate that on his May 
1967 entrance report of medical history, the Veteran reported 
that he had recurrent back pain.  It was noted that he had back 
strain and received chiropractic treatment.  However, on the 
accompanying May 1967 entrance examination, the Veteran's spine 
was marked as normal.  There were no complaints, treatment, or 
findings of back pain in the service treatment records.  The 
February 1969 separation examination reflected a normal spine.  

The post-service medical evidence contains private treatment 
records dated from November 1969 to September 1983 from 
S.S.F.H.S./S.M.M./Dr. C.A.F.  It appears that the Veteran sought 
treatment for low back pain in November 1969 and continued to do 
so on an intermittent basis until the records end in September 
1983.  A February 1979 x-ray from the M.C. reflected a diagnosis 
of early ankylosing spondylitis.  An April 2006 VA treatment 
entry showed a current diagnosis of ankylosing spondylitis as 
well.

The Board concludes that additional development needs to be 
undertaken before a decision can be reached in this matter.  In 
this regard, the Veteran testified that he has received treatment 
for his ankylosing spondylitis from the same family practice for 
the past 40 years.  The evidence of record indicates that 
S.S.F.H.S./S.M.M./Dr. C.A.F. is the family practice the Veteran 
referred to.  However, the claims file only contains records 
dated from 1969 to 1983.  The Board finds that the Veteran's 
complete records should be requested on remand.  38 C.F.R. 
§ 3.159(c)(1).  

Additionally, it appears that the Veteran is now seeking 
treatment at a VA facility for his claimed disability.  
Accordingly, all VA records dated from April 2006 to the present 
should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

The Board observes that the Veteran has not had a VA examination 
specifically for his claim.  The case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  The Board concludes an examination is needed 
for the claim for ankylosing spondylitis because there is 
evidence of a current disability, lay evidence provided by the 
Veteran that he began experiencing stiffness in his back towards 
the end of his service, and an indication that the current 
diagnosis of ankylosing spondylitis might be related to his in-
service back stiffness and early post-service (November 1969) 
documented complaints of back pain, and insufficient evidence to 
decide the claim.  Accordingly, a remand is necessary for a VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release, the 
RO/AMC should obtain any treatment records 
pertaining to back pain and ankylosing 
spondylitis from S.S.F.H.S./S.M.M./Dr. C.A.F.  
The RO/AMC should observe that a card 
containing the address of the private medical 
facility in question is located in the 
Veteran's claims file.  

2.  Obtain any VA records dated from April 
2006 to the present and associate them with 
the claims file.

3.  Schedule the Veteran for a VA examination 
to evaluate his claim for service connection 
for ankylosing spondylitis.  A copy of the 
claims folder and this REMAND must be made 
available to the examiner in conjunction with 
the examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
VA treatment reports, the examiner should 
state a medical opinion as to the likelihood 
(likely, unlikely, at least as likely as not) 
that any current ankylosing spondylitis is 
causally or etiologically related to his 
symptomatology in military service (July 1967 
to February 1969 described as back stiffness) 
as opposed to its being more likely due to 
some other factor or factors.  The examiner 
should note the November 1969 complaints of 
back pain and February 1979 diagnosis of early 
ankylosing spondylitis.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case (SSOC) and be afforded 
a reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


